Citation Nr: 1441243	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine disorder with radiating hip and leg pain and numbness.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2010 rating decision issued by the RO.

The Board notes that the RO characterized the issue as a petition to reopen the previously denied claim of service connection for chronic conditions causing chest, abdominal, low back/buttock and right thigh pain.  

However, in his April 2009 written statement the Veteran clearly indicated that he was seeking service connection for a lumbar spine problem with radiating pain.  

This is a different disorder than the various pains that the Veteran had previously claimed that did not include the spine.  Therefore, the Board has restated the issue to comport with the Veteran's assertions and will address it as a new, rather than a reopened, claim.  


FINDING OF FACT

The currently demonstrated intervertebral disk syndrome with a herniated disk at L4-L5 and sacroiliitis and right sided sciatica is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt in the Veteran's favor, his disability manifested by intervertebral disk syndrome and a herniated disk at L4-L5 with sacroiliitis and right sided sciatica is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The Veteran contends that he developed a spinal disorder with associated neurological problems in service which was eventually diagnosed as a herniated disk and sciatica many years later.  The symptoms in service included intermittent pain and numbness in the buttocks and lower extremities as documented by the service treatment records.  He reports that these symptoms persisted after service and became worse, and that he also developed low back pain.  He eventually sought treatment many years later and a herniated disk was discovered by his private physician.  

On a VA contract examination in September 2009 the Veteran was diagnosed with intervertebral disk syndrome, herniated disk at L4-L5, bilateral sacroiliitis, and right-sided lower extremity numbness from the herniated disk.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In support of his claim, the Veteran submitted an opinion from his neurosurgeon to the effect that his chronic low back and right leg sciatic pain most likely were related to the Veteran's years in the military service.  

In light of the similarity between the symptoms of buttocks and thigh pain and numbness documented in the Veteran's service treatment records, continuing complaints of thigh and buttock pain at a VA examination shortly after service in September 1994, and the Veteran's current symptoms, his assertion that he had these symptoms since service, and the opinion of his private physician, the Board finds the evidence to be in relative equipoise in showing that the intervertebral disk syndrome and herniated disk at L4-L5 with sacroiliitis and right sided sciatica as likely as not had its clinical onset during his extensive period of active service.  



ORDER

Service connection for intervertebral disk syndrome and a herniated disk at L4-L5 with sacroiliitis and right sided sciatica is granted.  



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


